          Case 1:21-mj-08629-UA Document 1 Filed 09/03/21 Page 1 of 6

                                                     21 MAG 8629
Approved: _________________________________
          EMILY A. JOHNSON
          DAVID J. ROBLES
          BENJAMIN WOODSIDE SCHRIER
          Assistant United States Attorneys

Before:      HONORABLE DEBRA FREEMAN
             United States Magistrate Judge
             Southern District of New York
- - - - - - - - - - - - - - - - - - X
UNITED STATES OF AMERICA            :           COMPLAINT
                                    :
        - v. -                      :           Violations of
                                    :           21 U.S.C. § 846;
THOMAS CORDRAY,                     :           18 U.S.C. §§ 924(c), 2
                                    :
       Defendant.                   :           COUNTIES OF OFFENSE:
                                    :           NEW YORK, BRONX
- - - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          MATTHEW DEAN, being duly sworn, deposes and says that he
is a Special Agent with the Federal Bureau of Investigation (the
“FBI”), and charges as follows:

                                 COUNT ONE
                          (Narcotics Conspiracy)

          1.   From at least in or about 2020, up to and including
at least on or about August 31, 2021, in the Southern District of
New York and elsewhere, THOMAS CORDRAY, the defendant, and others
known and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to
violate the narcotics laws of the United States.

          2.   It was a part and an object of the conspiracy that
THOMAS CORDRAY, the defendant, and others known and unknown, would
and did distribute and possess with intent to distribute a
controlled substance, in violation of Title 21, United States Code,
Section 841(a)(1).

          3.   The controlled substance that THOMAS CORDRAY, the
defendant, and others known and unknown, conspired to distribute
and possess with intent to distribute was 50 grams and more of
mixtures and substances containing a detectable amount of
       Case 1:21-mj-08629-UA Document 1 Filed 09/03/21 Page 2 of 6



methamphetamine, its salts, isomers, and salts of its isomers, in
violation of Title 21, United States Code, Section 841(b)(1)(B)).

          (Title 21, United States Code, Section 846.)

                              COUNT TWO
                         (Firearms Offense)

           4.   In or about 2021, in the Southern District of New
York and elsewhere, THOMAS CORDRAY, the defendant, during and in
relation to a drug trafficking crime for which he may be prosecuted
in a court of the United States, to wit, the narcotics conspiracy
charged in Count One of this Complaint, knowingly did use and carry
a firearm, and, in furtherance of such crime, did possess a
firearm, and did aid and abet the use, carrying, and possession of
a firearm.

 (Title 18, United States Code, Sections 924(c)(1)(A)(i) and 2.)

          The bases for my knowledge and the foregoing charges
are, in part, as follows:

           5.  I am a Special Agent with the FBI.    I have been
personally involved in the investigation of this matter.     This
Affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement officers and other
individuals. Because this Affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.

          6.   Based on my participation in this investigation,
including my conversations with other law enforcement officers and
a confidential source, as described below; my review of law
enforcement reports and records; and my training and experience,
I have learned the following, in substance and in part:

               a.   Since at least in or about December 2019, law
enforcement has been investigating certain individuals (the
“Target Subjects”) suspected of engaging in narcotics trafficking
in and around Manhattan and Suffolk County, New York, among other
locations. In particular, the Target Subjects are suspected of
trafficking large quantities of methamphetamine, at least some of

                                   2
       Case 1:21-mj-08629-UA Document 1 Filed 09/03/21 Page 3 of 6



which they obtain from suppliers in Manhattan and elsewhere.         One
of the Target Subjects is THOMAS CORDRAY, the defendant.

               b.   On or about February 23, 2017, in Suffolk
County Court, CORDRAY was convicted of criminal possession of a
controlled substance in the the fourth degree, in violation of New
York Penal Law § 220.09(1).

               c.   On or about May 6, 2021, in Suffolk County,
law enforcement arrested CORDRAY in possession of a loaded firearm
(“Firearm-1”). In connection with his arrest, CORDRAY stated to
law enforcement, in sum and substance, that he had purchased
Firearm-1 for his protection.

               d.   On or about July 26, 2021, at a particular
residence (“Residence-1”) in Suffolk County, CORDRAY met with a
confidential source (“CS-1”) 1 working with law enforcement.  At
Residence-1, CORDRAY showed CS-1 a large quantity of a substance
that CS-1 believed to be methamphetamine, based on CS-1’s
significant experience purchasing and using methamphetamine.
CORDRAY also showed CS-1 a firearm (“Firearm-2”), and stated to
CS-1, in sum and substance, that he had to keep Firearm-2 nearby
for his protection.

               e.   On or about July 29, 2021, at another
particular residence (“Residence-2”) in Suffolk County, CORDRAY
sold approximately three grams of a substance that later
field-tested positive for methamphetamine to CS-1 (the “July 2021
Sale”). CS-1 saw CORDRAY remove the approximately three grams of
methamphetamine from a cabinet that contained a larger quantity of
a substance that CS-1 believed was also methamphetamine. On or
about that date, CORDRAY was legally prohibited from being at
Residence-2 by an order of protection (the “Order of Protection”)
that had been signed by a Suffolk County judge in or about 2018,
and which remains in effect as of the date of this Affidavit.

               f.   On or about August 5, 2021, in a parking lot
in Suffolk County, CORDRAY sold another approximately three grams

1
 CS-1 has been working with law enforcement since in or around
2021 in exchange for payment. Before CS-1 began working with
law enforcement, CS-1 was convicted of robbery and grand larceny
and engaged in the illegal purchase and use of narcotics,
including methamphetamine. Information that CS-1 has provided
to law enforcement has been deemed credible and reliable, and
has been corroborated through independent means, including
recorded communications, law enforcement surveillance, physical
evidence, and information provided by other witnesses.
                                   3
       Case 1:21-mj-08629-UA Document 1 Filed 09/03/21 Page 4 of 6



of   a   substance   that   later   field-tested          positive   for
methamphetamine to CS-1 (the “August 2021 Sale”).

               g.   In or about July and August 2021, CORDRAY used
the call number assigned to two cellphones (the “CORDRAY
Cellphones”) to communicate with CS-1, including to arrange the
July 2021 Sale and the August 2021 Sale. On or about August 18,
2021, Magistrate Judge Sarah L. Cave of the Southern District of
New York signed a warrant (the “August 18 Warrant”) for historical
and prospective location information for the CORDRAY Cellphones.
A review of the information provided by the service providers for
the CORDRAY Cellphones in response to the August 18 Warrant shows
that, in or about July and August 2021, the CORDRAY Cellphones
were frequently located at or around Residence-1 and Residence-2.

               h.   On or about August 26, 2021, CORDRAY stated to
CS-1, in sum and substance, that he had recently traveled to New
York City to purchase methamphetamine.

               i.   On or about August 31, 2021, Magistrate Judge
A. Kathleen Tomlinson of the Eastern District of New York signed
warrants (the “August 31 Warrants”) authorizing searches of
Residence-1, a garage attached to Residence-2 (“Garage-1”), and a
vehicle (“Vehicle-1”) that law enforcement had seen CORDRAY
driving on numerous occasions in or around July and August 2021.

               j.   In or around the evening of August 31, 2021,
law enforcement surveilled CORDRAY at or around Residence-2, in
violation of the Order of Protection. At or around 9:30 p.m., law
enforcement began conducting a search of Garage-1 pursuant to the
August 31 Warrants. During the search, law enforcement found a
quantity of a substance that later field-tested positive for
methamphetamine; narcotics paraphernalia, including packaging
materials and a digital scale; and three vials of a liquid
substance that, based on my training and experience, I believe to
be gamma-Hydroxybutyric acid (“GHB”). Based on my training and
experience, I have learned that users of methamphetamine often use
GHB at or around the same time that they use methamphetamine to
enhance the experience. I have further learned that, because of
this widespread practice, narcotics traffickers who distribute
methamphetamine also frequently distribute GHB.

               k.   At or around the time that law enforcement was
conducting its search of Garage-1, law enforcement saw CORDRAY
inside a vehicle in the vicinity of Residence-2.           Shortly
thereafter, law enforcement arrested CORDRAY based on his earlier
violation of the Order of Protection.


                                   4
       Case 1:21-mj-08629-UA Document 1 Filed 09/03/21 Page 5 of 6



               l.    After the arrest of CORDRAY, law enforcement
transported him to a law enforcement facility, where he signed a
written waiver of his Miranda rights and agreed to be interviewed
by law enforcement. During the subsequent interview of CORDRAY,
which was recorded by video, he stated, in sum and substance, that
in or about August 2021, he had traveled from Suffolk County,
through the Bronx, to New Jersey, where he bought approximately 56
grams of methamphetamine from a source of supply (“CC-1”). CORDRAY
further stated, in sum and substance, that also in or around August
2021, he had traveled from Suffolk County to Brooklyn, where he
bought approximately 170 grams of methamphetamine from CC-1.

               m.    A review of the information provided by the
service providers for the CORDRAY Cellphones in response to the
August 18 Warrant shows that, on or about August 22, 2021, one of
the CORDRAY Cellphones (“Cellphone-1”) traveled from at or around
Residence-1, to in or around the Bronx, to in or around New Jersey.
Shortly after arriving in or around New Jersey, Cellphone-1
traveled to Residence-2, and ultimately back to Residence-1. A
review of license-plate-reader data associated with Vehicle-1
shows that, on or about the same date, Vehicle-1 traveled from in
or around the Bronx to in or around New Jersey, and then in the
direction of Long Island.

                n.   On or about August 31, 2021, during the law
enforcement interview of CORDRAY described above, he also stated,
in sum and substance, that he had possessed firearms for protection
from and to threaten other narcotics traffickers; that he had
robbed and threatened other narcotics traffickers; and that, on at
least on occasion, he had used zip ties to restrain another
narcotics trafficker.    Additionally, CORDRAY stated, in sum and
substance, that he had been trafficking narcotics for at least
approximately one year, and that the amount of narcotics that he
is currently trafficking is less than the amount of narcotics that
he was trafficking approximately one year ago.

               o.    On or about September 1, 2021, law enforcement
conducted a search of Residence-1 pursuant to the August 31
Warrants. During the search, law enforcement found quantities of
substances that later field-tested positive for cocaine base and
fentanyl, as well as a quantity of what I believe to be psychedelic
mushrooms, based on my training and experience.

               p.   On or about September 1, 2021, CORDRAY
appeared before a Suffolk County judge in connection with his
August 31, 2021 arrest for violating the Order of Protection. The
judge remanded CORDRAY, who is currently detained at the Yaphank
Correctional Facility in Suffolk County.

                                   5
       Case 1:21-mj-08629-UA Document 1 Filed 09/03/21 Page 6 of 6



     WHEREFORE, I respectfully request that a warrant be issued
for the arrest of THOMAS CORDRAY, the defendant, and that he be
arrested, and imprisoned or bailed, as the case may be.


                          s/Matthew Dean, by the Court, with permission
                                ______________________________
                                MATTHEW DEAN
                                Special Agent
                                Federal Bureau of Investigation

Sworn to before me through the transmission of this Affidavit by
reliable electronic means, pursuant to Rules 4.1 and 41(d)(3) of
the Federal Rules of Criminal procedure, this
2nd day of September, 2021
                                (by FaceTime)

_______________________________
HONORABLE DEBRA FREEMAN
United States Magistrate Judge
Southern District of New York




                                   6
